COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-382-CV
 
IN THE MATTER OF E.G.H.
                                                                                                        
                                               ----------
            FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
 
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  March 15, 2007




[1]See Tex. R. App. P. 47.4.